Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
                Claims 2-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2-10 and 11 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Gniadek” et al., US 20160259135 A1.
Regarding claim 1, Gniadek teaches an optical fiber connector adapted to use with a mechanical transfer (MT) ferrule mounted with a plurality of optical fibers   (see figs. 1-30 and pa. 0042), comprising: 
5an outer sleeve (i.e., 28 or 128) including a surrounding wall and a key portion (i.e., 130) extending forwardly from said surrounding wall along a first direction (clearly shown in at least figs. 3-4); and 

	However, Gniadek does not explicitly teach that the above slots 132a,b are  “keyways”.  Nonetheless, it is obvious/well-known to those of ordinary artisan skilled in the art when the invention was made that such slots for receiving a key is/known as keyway, since such slot/keyway would provide latching and unlatching of the connector sleeve/main-body in order to access the connector optical components.  
  20Regarding claim 10, Regarding claim 10, Gniadek further teaches wherein said surrounding wall is formed with two notches open forwardly, opposite to each other along a third direction transverse to the first direction and the second direction, and adapted to permit an 25additional optical fiber connector to be detachably connected to said main casing body (clearly shown in at least fig. 1; also see pa. 0043).   


	However, Gniadek does not teach wherein said key portion of said outer sleeve is a dovetail tongue and said keyways are dovetail grooves. Such conventional limitation is taught by Lu (see figs. 0-31 and pa. 0049). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Gniadek’s shape of the key and its keyway(s) in shapes of corresponding dovetail to efficiently align the optical components of the connector assembly. 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20120082416 A1
US 20160259135 A1
US 20180011254 A1
US 20190154924 A1
US 20190235171 A1
US 20190384017 A1
US 20200166716 A1
US 20200183097 A1
US 20200301077 A1


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883